—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 25, 1993, convicting her of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that there was insufficient evidence to support her conviction of felony murder as there was insufficient evidence of the underlying felony of robbery of attempted robbery. This contention is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Davis, 182 AD2d 771). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., O’Brien, Santucci and Florio, JJ., concur.